

FIRST INCREMENTAL TERM FACILITY AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of December 27, 2012 (this “Incremental Amendment”), by and
among Biomet Inc., an Indiana corporation (the “Borrower”), LVB Acquisition,
Inc., a Delaware corporation (“Holdings”), each of the other Loan Parties, the
Additional Term Lender party hereto and Bank of America, N.A., as Administrative
Agent.
 
WHEREAS, the Borrower, Holdings, the Lenders, the Administrative Agent, the
Swing Line Lender and L/C Issuer are parties to a Credit Agreement dated as of
September 25, 2007, as amended and restated as of August 2, 2012, (as amended,
amended and restated, modified and/or supplemented through and including the
date hereof, but not including pursuant to this Incremental Amendment, the
“Credit Agreement”), pursuant to which the Lenders have extended credit to the
Borrower;
 
WHEREAS, in accordance with the provisions of Section 2.14 of the Credit
Agreement, the Borrower has notified the Administrative Agent and the Lenders
that it is requesting a Dollar Term Commitment Increase with respect to the
Dollar Term B-1 Loans in the aggregate principal amount of $730,000,000 (the
“Incremental Request”) on the terms and conditions set forth in this Incremental
Amendment;
 
WHEREAS, in accordance with the provisions of Section 2.14 of the Credit
Agreement and the terms and conditions set forth herein, the Borrower, Holdings,
each of the other Loan Parties, the Additional Term Lender and the
Administrative Agent wish to effect this Incremental Amendment with respect to
the Incremental Request;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
SECTION 2. Incremental Amendment.  (a) This Incremental Amendment constitutes an
“Incremental Amendment” pursuant to Section 2.14 of the Credit Agreement.


(b)  Subject to the terms and conditions set forth herein and the occurrence of
the First Incremental Amendment Effective Date, the Additional Term Lender party
hereto agrees to make to the Borrower, on the First Incremental Amendment
Effective Date, a loan in Dollars in the form of additional Dollar Term B-1
Loans (the “Additional Dollar Term B-1 Loans”) in an aggregate amount equal to
$730,000,000.  Amounts borrowed under this Section 2(b) and repaid or prepaid
may not be reborrowed.


(c)  Each of the parties to this Incremental Amendment hereby agrees that from
and after the First Incremental Amendment Effective Date, the Additional Dollar
Term B-1 Loans shall be “Dollar Term B-1 Loans” for all purposes of the Credit
Agreement.
 
(d)  The amount of each scheduled repayment of Dollar Term B-1 Loans pursuant to
Section 2.07(a)(i) of the Credit Agreement following the First Incremental
Amendment Effective Date shall be calculated as though the full initial
aggregate principal amount of the Additional Dollar Term B-1 Loans was
outstanding on the Restatement Effective Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)  Notwithstanding anything to the contrary in the Credit Agreement, the
Borrower may provide the notice of the borrowing to the Administrative Agent
required under Section 2.02(a) of the Credit Agreement by delivery to the
Administrative Agent of a written Committed Loan Notice, in the form of Exhibit
A to this Incremental Agreement, not later than 1:00 p.m. New York City time (i)
one (1) Business Day prior to the funding of such Incremental Term Loans that
are Base Rate Loans and (ii) three (3) Business Days prior to the funding of
such Incremental Term Loans that are Eurocurrency Rate Loans denominated in
Dollars.
 
SECTION 3. Representations and Warranties.  To induce the other parties hereto
to enter into this Incremental Amendment, each Loan Party represents and
warrants to each of the Lenders and the Administrative Agent that, immediately
before and after giving effect to this Incremental Amendment and the
transactions contemplated hereby:
 
(a) the representations and warranties set forth in Article V of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects as of such earlier date; provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates; and
 
(b) no Default or Event of Default shall have occurred and be continuing as of
the First Incremental Amendment Effective Date or would result from the making
of the Additional Dollar Term B-1 Loans.
 
SECTION 4. Conditions to Effectiveness.  This Incremental Amendment shall become
effective as of the date (the “First Incremental Amendment Effective Date”) on
which each of the following conditions shall have been satisfied:
 
(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Incremental Amendment that, when taken together, bear the signatures of
(i) Holdings, (ii) the Borrower, (iii) each other Loan Party, (iv) the
Administrative Agent and (iv) the Additional Term Lender;
 
(b) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower (i) certifying that the conditions precedent
set forth in Sections 4.02(a) and 4.02(b) of the Credit Agreement shall have
been satisfied on and as of the First Incremental Amendment Effective Date, and
(ii) containing the true and complete calculations (in reasonable detail)
required to show compliance with Section 2.14(a)(iii)(y) of the Credit
Agreement;
 
(c) the Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
the authorization of this Incremental Amendment and amendment of the Credit
Agreement and the other transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent;
 
 
2

--------------------------------------------------------------------------------

 
(d) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to the Mortgaged Property (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Borrower and the applicable Loan Party relating thereto)
and, if any such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance to the extent required pursuant to the last sentence
of Section 6.07 of the Credit Agreement;
 
(e) the Administrative Agent shall have received favorable customary legal
opinions from (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel to the
Loan Parties, (ii) Ice Miller LLP, Indiana counsel to the Loan Parties, (iii)
Young Conaway Stargatt & Taylor, LLP, Delaware counsel to the Loan Parties and
(iv) Edwards Wildman Palmer LLP, Florida counsel to the Loan Parties, in each
case, as to any matter reasonably requested by the Administrative Agent,
addressed to the Lenders and the Administrative Agent, dated the First
Incremental Amendment Effective Date and in form and substance reasonably
satisfactory to the Administrative Agent, which the Loan Parties hereby request
such counsel to deliver;
 
(f) the Administrative Agent and the arrangers of this Incremental Amendment, as
applicable, shall have received (i) payment of all fees and other amounts due
and payable on or prior to the First Incremental Amendment Effective Date and
(ii) to the extent invoiced at least one (1) Business Day prior to the First
Incremental Amendment Effective Date, reimbursement or payment of all reasonable
and documented out-of-pocket costs and expenses required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent;
 
(g) the Administrative Agent shall have received, for the account of the
Additional Term Lender (or shall be satisfied with the arrangements for the
payment of), an upfront fee in Dollars equal to 0.25% of the aggregate principal
amount of the Additional Dollar Term B-1 Loans; and
 
(h) all of the conditions specified in Section 2.14 of the Credit Agreement with
respect to Incremental Term Loans shall have been satisfied, including receipt
by the Administrative Agent of a Committed Loan Notice.
 
The Administrative Agent shall notify the Borrower and the Lenders of the First
Incremental Amendment Effective Date, and such notice shall be conclusive and
binding.
 
SECTION 5. Post-Closing Conditions.   Within 90 days after the First Incremental
Amendment Effective Date (or such longer period of time as may be agreed by the
Administrative Agent), with respect to each existing Mortgage, the Borrower
shall provide the Administrative Agent with such documentation with respect to
the Mortgaged Property, in each case in form and substance reasonably acceptable
to the Administrative Agent, as shall confirm the enforceability, validity and
perfection of the lien in favor of the Secured Parties after giving effect to
this Incremental Amendment, including, without limitation, either:
 
 
3

--------------------------------------------------------------------------------

 
(a) a favorable opinion, addressed to the Administrative Agent and each of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, from local counsel in the jurisdiction in which the
Mortgaged Property is located substantially to the effect that:
 

  (i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement, as amended pursuant to this Incremental
Amendment, and the other documents executed in connection therewith, for the
benefit of the Secured Parties; and         (ii) no other documents,
instruments, filings, recordings, re-recordings, re-filings or other actions,
including, without limitation, the payment of any mortgage recording taxes or
similar taxes, are necessary or appropriate under applicable law in order to
maintain the continued enforceability, validity or priority of the lien created
by such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement, as amended pursuant to this Incremental
Amendment, and the other documents executed in connection therewith, for the
benefit of the Secured Parties; or

 
(b)  each of the following:
 

  (i)
execute or cause the applicable Loan Party to execute an amendment to each
existing Mortgage (each, a “Mortgage Amendment”), and in form for recording in
the recording office where such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent;
        (ii)
cause to be delivered a favorable opinion of counsel to the Loan Parties,
addressed to the Administrative Agent and the Secured Parties party to the
Credit Agreement covering, among other things, the due authorization, execution,
delivery and enforceability of each Mortgage as amended by the applicable
Mortgage Amendment, and otherwise in form and substance reasonably satisfactory
to the Administrative Agent;
        (iii) cause to be delivered a date down endorsement to each existing
title insurance policy, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and reasonably assure the
Administrative Agent as of the date of such endorsement that the Mortgaged
Property subject to the lien of such Mortgage is free and clear of all defects
and encumbrances except those Liens permitted under such Mortgage;         (iv)
cause to be delivered to the Administrative Agent such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the endorsements to the title insurance
policies contemplated in this Section 6 and evidence of payment of all
applicable title insurance premiums, search and examination charges, mortgage
recording taxes and related charges required for the issuance of the
endorsements to the title insurance policies contemplated in this Section 6; and

 
 
4

--------------------------------------------------------------------------------

 
 

  (v) provide to the Administrative Agent evidence of payment by Borrower of all
search and examination charges escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgage Amendments referred to above.



SECTION 6. Reaffirmation of Guaranty and Security.  The Borrower and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Incremental Amendment or the Credit Agreement, after
giving effect to this Incremental Amendment, the Collateral Documents continue
to be in full force and effect and (b) affirms and confirms all of its
obligations and liabilities under the Credit Agreement and each other Loan
Document, in each case after giving effect to this Incremental Amendment,
including its guarantee of the Obligations and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Collateral
Documents to secure such Obligations (including the Incremental Term Loans), all
as provided in the Collateral Documents as originally executed, and acknowledges
and agrees that such obligations, liabilities, guarantee, pledge and grant
continue in full force and effect in respect of, and to secure, such Obligations
under the Credit Agreement and the other Loan Documents, in each case after
giving effect to this Incremental Amendment.
 
SECTION 7. Reference to Agreement.  From and after the First Incremental
Amendment Effective Date, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Credit Agreement, shall, unless the context otherwise requires, refer to the
Credit Agreement as amended hereby, and the term “Credit Agreement”, as used in
the other Loan Documents, shall mean the Credit Agreement as amended hereby and
as may be further amended, supplemented or otherwise modified from time to time.
For the avoidance of doubt, any references to “the date hereof” in the Credit
Agreement shall refer to August 2, 2012.
 
SECTION 8. Counterparts.  This Incremental Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery by telecopy or other
electronic image scan transmission of an executed counterpart of a signature
page to this Incremental Amendment shall be effective as delivery of an original
executed counterpart of this Incremental Amendment. The Administrative Agent may
also require that any such documents and signatures delivered by telecopy or
other electronic image scan transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopy
or other electronic image scan transmission.
 
SECTION 9. Governing Law. THIS INCREMENTAL AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 10. Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
INCREMENTAL AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
INCREMENTAL AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS INCREMENTAL
AMENDMENT, THE BORROWER, HOLDINGS, EACH OTHER GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES NOT TO COMMENCE ANY SUCH
LEGAL ACTION OR PROCEEDING IN ANY OTHER JURISDICTION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW.  THE BORROWER, HOLDINGS, EACH OTHER GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS INCREMENTAL AMENDMENT OR
OTHER DOCUMENT RELATED THERETO.
 
SECTION 11. Headings.  The headings of this Incremental Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
 
SECTION 12. No Novation.  This Incremental Amendment shall not extinguish the
Obligations for the payment of money outstanding under the Credit Agreement or
discharge or release the lien or priority of any Loan Document or any other
security therefor or any guarantee thereof, and the liens and security interests
existing immediately prior to the First Incremental Amendment Effective Date in
favor of the Administrative Agent for the benefit of the Secured Parties
securing payment of the Obligations are in all respects continuing and in full
force and effect with respect to all Obligations.  Nothing herein contained
shall be construed as a substitution or novation, or a payment and reborrowing,
or a termination, of the Obligations outstanding under the Credit Agreement or
instruments guaranteeing or securing the same, which shall remain in full force
and effect, except as modified hereby or by instruments executed concurrently
herewith.  Nothing expressed or implied in this Incremental Amendment or any
other document contemplated hereby or thereby shall be construed as a release or
other discharge of the Borrower under the Credit Agreement or the Borrower or
any other Loan Party under any Loan Document from any of its obligations and
liabilities thereunder, and such obligations are in all respects continuing with
only the terms being modified as provided in this Incremental Amendment.  The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby.  This Incremental Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement. Each
Guarantor further agrees that nothing in the Credit Agreement, this Incremental
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendment to the Credit Agreement.
 
 
6

--------------------------------------------------------------------------------

 
SECTION 13. Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement.
 
SECTION 14. Severability. If any provision of this Incremental Amendment is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Incremental Amendment and the
other Loan Documents shall not be affected or impaired thereby. The invalidity
of a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 15. Successors. The terms of this Incremental Amendment shall be binding
upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns.
 
SECTION 16. No Waiver. Except as expressly set forth herein, this Incremental
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  Nothing herein shall be deemed to entitle the Borrower to receive a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
 
[Remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.
 



 
BIOMET, INC.
         
     By:   /s/ Daniel P.
Florin                                                        
 
       Name:  Daniel P. Florin
 
       Title:    Senior Vice President and Chief Financial
           Officer




 
LVB ACQUISITION, INC.
         
     By:   /s/ Daniel P.
Florin                                                        
 
       Name:  Daniel P. Florin
 
       Title:    Senior Vice President and Chief Financial
           Officer



 
 
 
 
 
 

 



[First Incremental Amendment]


 
 

--------------------------------------------------------------------------------

 




 
EACH OF THE LOAN PARTIES LISTED BELOW, hereby consents to the entering into of
this Incremental Amendment and agrees to the provisions hereof:
 
BIOLECTRON, INC.
BIOMET 3I, LLC
BIOMET BIOLOGICS, LLC
BIOMET EUROPE LTD.
BIOMET FAIR LAWN LLC
BIOMET FLORIDA SERVICES, LLC
BIOMET INTERNATIONAL LTD.
BIOMET LEASING, INC.
BIOMET MANUFACTURING CORPORATION
BIOMET MICROFIXATION, LLC
BIOMET ORTHOPEDICS, LLC
BIOMET SPORTS MEDICINE, LLC
BIOMET U.S. RECONSTRUCTION, LLC
BIOMET TRAUMA, LLC
CROSS MEDICAL PRODUCTS, LLC
EBI HOLDINGS, LLC
EBI, LLC
EBI MEDICAL SYSTEMS, LLC
ELECTRO-BIOLOGY, LLC
IMPLANT INNOVATIONS HOLDINGS, LLC
INTERPORE CROSS INTERNATIONAL, LLC
INTERPORE SPINE LTD.
KIRSCHNER MEDICAL CORPORATION
         
    By:   /s/ Daniel P.
Florin                                                        
 
       Name:  Daniel P. Florin
 
       Title:    Senior Vice President and Chief Financial
           Officer

 
 
 
 
 
 
 
 
 
 
[First Incremental Amendment]


 
 

--------------------------------------------------------------------------------

 
 

 

 
BANK OF AMERICA, N.A., as Administrative Agent and Additional Term Lender
         
    By:  /s/ Edward
Martin                                                           
      
       Name:  Edward Martin
 
       Title:    Director



 
 
 
 
 
 
 

 


 
 
[First Incremental Amendment]


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF
 
COMMITTED LOAN NOTICE
 
To:
Bank of America, N.A., as Administrative Agent

 
101 N. Tryon St.

 
NC1-001-05-46

 
Charlotte, NC 28255

 
Attention:  Brian Grueling

 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of September 25, 2007, as
amended and restated as of August 2, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Biomet, Inc., an Indiana corporation (the “Borrower”), LVB Acquisition,
Inc., a Delaware corporation (“Holdings”), Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, each lender from time to time party thereto, and each
other party from time to time party thereto.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
 
The undersigned, on behalf of the Borrower, hereby gives you notice,
irrevocably, pursuant to Section 2.02(a) of the Credit Agreement that it hereby
requests (select one):
 
q 
A Borrowing of new Loans

 
q 
A conversion of Loans

 
q 
A continuation of Loans

 
to be made on the terms set forth below:
 
(A)
Class of Borrowing1
  __________________________________      
(B)
Date of Borrowing, conversion or
continuation (which is a Business Day)
  __________________________________

 
_________________________________
1 Specify Dollar Term B-1 Loans, Euro Term B-1 Loans, Extended Term Loans of a
given Term Loan Extension Series, Incremental Dollar Term Loans, Incremental
Euro Term Loans, Other Term Loans, New Dollar Revolving Credit Loans, New
Alternative Currency Revolving Credit Loans, Extended Dollar Revolving Credit
Loans of a given Dollar Revolving Credit Loan Extension Series, New Alternative
Currency Revolving Credit Loans, Extended Alternative Currency Revolving Credit
Loans of a given Revolving Credit Loan Extension Series, Incremental Dollar
Revolving Credit Loans, Incremental Alternative Currency Revolving Credit Loans
and Other Revolving Credit Loans.
 
 
 
 
Ex. A-1

--------------------------------------------------------------------------------

 
 
(C)
Principal amount2
  __________________________________      
(D)
Type of Loan3
  __________________________________      
(E)
Interest Period4
  __________________________________



The above request has been made to the Administrative Agent by telephone at
(980) 386-3767.

 
 
 
 
 
 
 
 
 
 
 
 
_________________________________ 
2 Eurocurrency Rate Loans shall be in minimum of $2,500,000 (and any amount in
excess of $2,500,000 shall be an integral multiple of $500,000). Base Rate Loans
shall be an integral multiple of $500,000 (and any amount in excess of $500,000
shall be an integral multiple of $100,000). 
3 Specify Eurocurrency or Base Rate. 
4 Applicable for Eurocurrency Borrowings/Loans only.
 
Ex. A-2

--------------------------------------------------------------------------------

 
 
 



 
[BIOMET, INC.
         
By:  ______________________________
 
       Name: 
 
       Title: ]





 
 













 


















[Committed Loan Notice]
 
 
Ex. A-3